Judgment and order affirmed, without costs of this appeal to either party. All concur, except McCurn, P. J., who dissents and votes for reversal and for granting a new trial on the ground that the evidence presented questions of fact as to negligence and contributory negligence. (Appeal from a judgment of the Court of Claims, dismissing a claim against the State for damages resulting from negligent condition of State highway. The order denied claimant’s motion to vacate the judgment.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.